         Case 3:20-cv-08222-GMS Document 9-1 Filed 09/02/20 Page 1 of 2



Chris McClure
SD Bar No. 3962
101 S. Reid St. Ste. 307
605-496-9858
mcclurechris@gmail.com
Attorney for Plaintiffs


                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ARIZONA

 DARLENE YAZZIE, CAROLINE BEGAY, LESLIE                                   Case No. 3:20-cv-08222-GMS
 BEGAY, IRENE ROY, DONNA WILLIAMS and
 ALFRED MCROYE,                                                       [PROPOSED] ORDER GRANTING
                                                                            INJUNCTIVE AND
                           Plaintiffs,                                    DECLARATORY RELIEF

 v.

 KATIE HOBBS, in her official capacity as Secretary
 of State for the State of Arizona,

                             Defendant.




                Plaintiffs Darlene Yazzie, Caroline Begay, Irene Roy, Donna Williams, Leslie

Begay and Alfred McRoye (collectively “Plaintiffs”) sought a preliminary injunction against

Defendant Katie Hobbs in her official capacity as Secretary of State for the State of Arizona, and

a hearing was held on the matter.

                After considering the Motion for Preliminary Injunctive and Declaratory Relief,

Plaintiffs’ Complaint for Declaratory and Injunctive Relief, and the Affidavit of Chris McClure,

with attached exhibits, all arguments presented by counsel, this Court finds:

                1.      In order to obtain an injunction Plaintiffs must demonstrate, and have

demonstrated: (1) a likelihood of success on the merits; (2) a likelihood of irreparable harm; (3)

that the balance of hardships favors the plaintiff; and (4) that the injunction is in the public interest.

                                                    1
         Case 3:20-cv-08222-GMS Document 9-1 Filed 09/02/20 Page 2 of 2



               2.     The requirement that Vote By Mail ballots of members of the Navajo Nation

that live on the Navajo Nation Reservation in Arizona, be received no later than 7:00 pm on

November 3, 2020, is a violation of Section 2 of the Voting Rights Act of 1965.

               IT IS THEREFORE ORDERED that Defendant be enjoined from enacting the

requirement that a Ballot will only be counted if it is received by 7:00 p.m. on Election Day,

November 3, 2020.

               IT IS FURTHER ORDERED that Defendant be ordered to count Vote By Mail

ballots cast by Navajo Nation Tribal Members as long as the ballot is postmarked on or before

Election Day, November 3, 2020, and received within 10 days thereof or by November 13, 2020.

               IT IS FURTHER ORDERED that Defendant be ordered to count Vote By Mail

ballots cast by Navajo Nation Tribal Members as long as the ballot is postmarked on or before

Election Day and received within 10 days from the date set for the Election in all future elections.




Dated this __ day of September 2020.
                                                     Judge for the U.S. District Court for the
                                                     District of Arizona




                                                 2
